                Case 3:19-bk-03866-JAF       Doc 14    Filed 12/20/19    Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

In re:
                                                             CASE NO.: 19-03866-JAF
ERIC A. PETO and
MIRIAM S. PETO,

      Debtors.
____________________________/

                 TRUSTEE’S OBJECTION TO DEBTORS’ CLAIM OF EXEMPTIONS

          Now comes, Gordon P. Jones, Trustee, by and though the undersigned counsel, and

pursuant to Fed. R. Bankr. P. 4003, hereby objects to the Debtors’ claim of exemptions and

states:

          1.      The Debtors, Eric A. Peto and Miriam S. Peto (the “Debtors”) filed a voluntary

petition for relief under Chapter 7 of the United States Bankruptcy Code on October 10, 2019

(the “Petition Date”).

          2.      On the Petition Date, the Debtors filed a Schedule C claiming exempt personal

property pursuant to Florida Statutes §§ 222.25(1) and 222.25(4) and Fla. Const. Art. X §

4(a)(2).

          3.      The Trustee believes that values of the claimed exemptions reflected on the

schedules are too low and exceed the amount to which the Debtors are entitled.

           4.     The Debtors also filed a Schedule C claiming the following: (i) the Bankers Life

and Casualty Company Whole Life Insurance Policy as listed on Line 31.1 of the Debtors’

Schedule A/B; and (ii) Mutual of Omaha Whole Life Insurance Policy as listed on Line 31.2 of

the Debtors’ Schedule A/B as exempt pursuant to Florida Statute § 222.14 (collectively, the

“Policies”).
               Case 3:19-bk-03866-JAF       Doc 14     Filed 12/20/19    Page 2 of 3



        5.       The Trustee objects to the Debtors’ claim of exemptions in and to the Policies on

the grounds and to the extent that the (i) the Trustee has not yet received and reviewed all of the

documents to determine whether the Debtors are the owner of and the insured under or are the

beneficiaries under such policies or whether the Policies are otherwise exempt under Florida law;

(ii) whether, pursuant to Florida Statute § 222.29, the claimed exemptions resulted from a

fraudulent transfer or conveyance as provided in Florida Statute § 726, et seq.; and/or (iii)

pursuant to Fla. Stat. § 222.30, property was converted and transferred to said account by the

Debtors, with the intent to hinder, delay or defraud a creditor.

       WHEREFORE, the Trustee respectfully requests entry of an Order disallowing the

Debtors’ exemptions set forth above, and granting such further relief as may be deemed

appropriate.


                                                      Respectfully submitted,

                                                      JOHNSON LAW FIRM, P.A.

                                                      /s/ Eugene H. Johnson

                                                      Eugene H. Johnson, Esq.
                                                      Florida Bar No. 0032105
                                                      Lauren W. Box, Esq.
                                                      Florida Bar No. 0106242
                                                      100 North Laura Street, Suite 701
                                                      Jacksonville, Florida 32202
                                                      (904) 652-2400 Telephone
                                                      (904) 652-2401 Facsimile
                                                      ehj@johnsonlawpa.com
                                                      lauren@johnsonlawpa.com

                                                      Attorneys for Gordon P. Jones,
                                                      Chapter 7 Trustee
           Case 3:19-bk-03866-JAF        Doc 14    Filed 12/20/19    Page 3 of 3




                              CERTIFICATE OF SERVICE

        The undersigned does hereby certify that on this 20th day of December, 2019 a true and
accurate copy of the foregoing has been furnished by mail to Eric A. Peto and Miriam S. Peto,
13990 Bartram Park Boulevard, Unit 605, Jacksonville, Florida 32258; and by CM/ECF
electronic notice to T. Eileen Dolaghan, Esq., Counsel for the Debtors.


                                                  /s/ Eugene H. Johnson
                                                  Eugene H. Johnson, Esq.
